Citation Nr: 1027093	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder as due to personal assault.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION
	
The Veteran served on active duty from October 1982 to November 
1984.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDING OF FACT

The Veteran does not have posttraumatic stress disorder (PTSD) 
due to her military service, and a diagnosis of PTSD based on an 
independently verifiable inservice stressor is not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, VA's notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In the present case, VA issued notice letters to the Veteran in 
May 2006 and August 2006.  These letters informed the Veteran of 
what evidence was required to substantiate her claim for service 
connection for PTSD and of her and VA's respective duties for 
obtaining evidence.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in issuing 
a final decision because the preponderance of the evidence is 
against the claim for service connection.  Thus, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  

Moreover, none of the above notice letters provided the Veteran 
with information necessary to establish a claim for service 
connection for PTSD based on an inservice personal assault.  See 
38 C.F.R. § 3.304(f)(3) (now, recodified as 38 C.F.R. § 
3.304(f)(5) per 73 Fed. Reg. 64,210 (Oct. 29, 2008) and 75 Fed. 
Reg 39843 (July 13, 2010)).  Failure to meet VA's notice 
requirements is not prejudicial to a claimant if the error does 
not affect the essential fairness of the adjudication, such as 
where (1) the claimant demonstrates actual knowledge of the 
content of the required notice; (2) a reasonable person could be 
expected to understand from the notice what was needed; or (3) a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other 
grounds, Shinseki v. Sanders/Simmons, 129 S.Ct. 1696, 556 U.S. __ 
(2009).  In this case, the Board finds that there is no prejudice 
in adjudicating the claim because a reasonable person would 
understand from the accumulated notice what was needed to 
establish a claim for service connection based on an inservice 
personal assault.  

In the November 2007 statement of the case, hand delivered in 
February 2008, the Veteran was notified of the provisions of 38 
C.F.R. § 3.304(f)(3) and of the examples of behavior changes that 
might indicate a stressor.  See 75 Fed. Reg 39843 (July 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(5)).  Additionally, the 
Veteran was represented by certified Veterans' Service 
Organizations (Disabled American Veterans and then Military Order 
of the Purple Heart) throughout the claims process.  Accordingly, 
VA's duty to notify has either has been satisfied or any 
deficiency has caused no prejudice to the Veteran.

Finally, Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 
2010) (per curiam), held that 38 C.F.R. § 3.103(c)(2) imposes 
upon Veterans Law Judges a duty to suggest to the Veteran the 
submission of possibly overlooked evidence at any Board hearing 
held, irrespective of any notice letter that may have been sent 
to the appellant pursuant to 38 U.S.C. § 5103(a).  This duty was 
met in this case.  At the hearing before the Board, the Veteran 
was asked by the Veterans Law Judge adjudicating this matter if 
she had spoken to anyone else about her alleged rape during 
service and thereafter.  Moreover, the Veteran was asked about 
any additional rape counseling records which may be available.  
Additional records which were identified by this questioning were 
later obtained pursuant to the Board's August 2009 remand.  Thus, 
the submission of overlooked records was not only suggested, but 
obtained.  Moreover, to the extent this duty may not have been 
met, adjudicating the claim herein at this time will not 
prejudice the Veteran in any way.  Through VA letters and during 
her hearing before the RO, the Veteran was asked to submit 
evidence in support of her claim.

Accordingly, VA has effectively satisfied the notice requirements 
with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as her identified VA and private medical 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA 
PTSD examination is not needed in this case because, as discussed 
below, the Veteran is not claiming her stressor is related to 
combat and there is a lack of credible supporting evidence that 
her claimed inservice stressor of sexual assault actually 
occurred.  Accordingly, solicitation of a medical opinion is not 
necessary in connection with the claim for service connection for 
PTSD because no confirmed inservice stressor has been established 
to support a diagnosis of PTSD.  See 38 C.F.R. § 3.159(c)(4)(A); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The only 
evidence indicating the Veteran experienced her alleged inservice 
stressor event, i.e., "suffered an event, injury or disease in 
service," is her own lay statements.  In a claim for service 
connection for PTSD involving a non-combat veteran, her lay 
statements without credible supporting evidence is insufficient 
to trigger VA's duty to provide an examination.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate a Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Paralyzed Veterans of America v. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with § 5103A(d) 
and evidence of record "establishing that the veteran suffered an 
event, injury, or disease in service," is required to trigger 
VA's duties pursuant to § 5103A(d)).  Moreover, a VA examination 
is not required in this matter as an independently verifiable 
inservice stressor has not been shown.  38 C.F.R. § 3.159(c)(4).  

As noted above, this appeal was remanded by the Board in August 
2009 for further development.  The purpose of this remand was to 
obtain additional VA outpatient treatment records dates from 2008 
and 2009.  The RO subsequently obtained these identified records.  
Based on the foregoing, the Board finds that there has been 
substantial compliance with its August 2009 remand.  See Dyment 
v. West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the 
Board will proceed to adjudicate this appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the claimant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  Finally, there is no 
sign in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

During the course of this appeal, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required inservice stressor.  Compare 38 
C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (July 13, 2010).  
These amendments, however, did not amend claims for PTSD based on 
inservice personal assault, other than redesignating 38 C.F.R. § 
3.304 (f)(3) to its current location at 38 C.F.R. § 3.304 (f)(5).  
Id.

Pursuant to 38 C.F.R. § 3.304 (f), service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  

Under the newly designated 38 C.F.R. § 3.304(f)(5), if a PTSD 
claim is based on inservice personal assault, evidence from 
sources other than the Veteran's service records may corroborate 
the Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: request for transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavioral changes. 

Cases involving allegations of a personal assault, fall within 
the category of situations in which it is not unusual for there 
to be an absence of service records documenting the events of 
which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  Personal assault is an event of human 
design that threatens or inflicts harm.  Examples of this are 
rape, physical assault, domestic battering, robbery, mugging, and 
stalking.  Service records may not contain evidence of personal 
assault, and alternative sources, including testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, may provide credible 
supporting evidence of an in-service stressor premised on 
personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  
Since personal assault, to include sexual assault, can be an 
extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, making it difficult 
to obtain direct evidence, and requiring that the alternative 
evidence be sought. 

The Veteran is seeking service connection for PTSD.  She contends 
that she was raped during her military service, and that this 
incident resulted in PTSD.

Historically, the Veteran served on active duty in the Army from 
October 1982 to November 1984.  A February 1983 treatment report 
noted that she was seen for the first time for birth control 
pills.  An April 1983 treatment report noted her complaints of a 
suspected pregnancy for the past two months after missing her 
period.  A July 1983 treatment report noted a diagnosis of 
trichomonas vaginitis.  It also noted that she was prescribed 
Flagyl for both her and her "sex partner."  An August 1983 
treatment report noted that she had stopped taking birth control 
bills four months earlier, and that her last period was in July 
1983.  The report listed a diagnosis of rule out pregnancy.  

A June 1984 treatment report noted that the Veteran gave birth to 
a child on June [redacted], 1984.  Service personnel records indicate that 
she was married to S.T. on July [redacted], 1984, and that she requested 
to have her last name changed to his.  

Service personnel records indicate that the Veteran was discharge 
from the service due to her inability to perform prescribed 
duties due to parenthood.  An October 1984 hardship mental status 
evaluation found the Veteran to be mentally responsible and that 
she met retention requirements.  An October 1984 medical 
examination listed the Veteran's psychiatric status as normal.  
An October 1984 medical history report noted the Veteran's 
history of having gonorrhea during her pregnancy.  

A March 1999 VA treatment report noted the Veteran's history of 
having been raped "in both 1989 and 1992."  No reference was 
made concerning any rape while in the military.

A January 2000 VA treatment report noted the Veteran's history of 
having been a virgin until the age of 20, when she was raped by 
her sergeant.  She reported that her oldest child was a result of 
the rape, and that she was raped again in 1989 by a different 
man.

A February 2000 VA treatment report noted her history of marrying 
for the wrong reasons in 1984.  She indicated that her husband 
headed for Germany "immediately after the ceremony."

A March 2000 VA treatment report noted that the Veteran stated 
she was "wined and dined" by her first sergeant, and that she 
did not realize he expected anything in return for his kindness.  
The report noted that he forced her to have sex with him 
resulting in a pregnancy after this one time.  She stated that 
when she told him she was pregnant, he responded by telling her 
it could be anyone's baby.

In a February 2006 statement, the Veteran indicated that she was 
raped by her future husband's best friend two days before she got 
married in 1984.  

In September 2008, the Veteran submitted a statement indicating 
that during her military service she had a relationship with her 
first sergeant, R.E.  She indicated that this relationship lasted 
about one year.  She reported that one night she was awakened by 
a friend of R.E., who proceeded to rape her.  She indicated that 
she told R.E. about this incident, but that he said no one would 
believe her.  R.E. then stopped talking to her soon after that 
and was transferred back to Germany.  When she found out she was 
pregnant, she told R.E., who indicated that the pregnancy could 
have been the result of the man who raped her.  She reported that 
her life went downhill ever since.

In May 2009, the Veteran testified before the Board that she 
reported her inservice rape to her first sergeant, R.E., who was 
her boyfriend at the time.  She indicated that R.E. did not 
believe her.  She also testified that the inservice rape occurred 
in the spring of 1984.
Based upon a longitudinal review of the record, the Board finds 
that service connection for PTSD is not warranted.  Specifically, 
a review of the service treatment records and post service 
evidence does not reveal any reliable evidence which 
substantiates the Veteran's assertions.  Moreover, while the 
Veteran is competent to report having been the victim of a sexual 
assault, the multiple conflicting accounts of this incident 
provided by the Veteran have eliminated her credibility, and no 
probative value is assigned to her varied and conflicting 
allegations of an inservice rape.

In January 2000 and March 2000, the Veteran reported a history of 
having been a virgin until the age of 20, when she was raped by 
her first sergeant.  In marked contrast to this allegation, the 
Veteran reported in February 2006 that she was raped two days 
before getting married in 1984 by her future husband S.T.'s best 
friend.  In addition, she could not have been a virgin at the 
time of this reported rape as she had given birth on June [redacted], 
1984, and was not married to S.T. until July [redacted], 1984.  

In March 2000, the Veteran reported that she had been raped by 
her first sergeant, R.E.  However, in September 2008 she reported 
that during her military service she had a relationship with her 
first sergeant, R.E., which lasted about a year, and was not 
raped by R.E. but by a friend of his.  At her May 2009 hearing 
before the Board, the Veteran testified that she reported this 
incident to R.E., but that he did not believe her and did not 
report it.  

Thus, the Veteran has provided multiple conflicting accounts of a 
single inservice rape.  These accounts involve different alleged 
perpetrators (R.E., R.E.'s friend, S.T.'s best friend), different 
facts leading up to the incident (after being wined and dined by 
R.E., by a friend of R.E. who slipped into the barracks at night 
through a window, by the best friend of S.T. just two days before 
their wedding).  Moreover, the Veteran claims the raped occurred 
during different time frames (in the spring 1984 and July 22, 
1984).  They also are alleged to have occurred when she was a 
virgin, as well as after she had been given birth, 2 days prior 
to her getting married.  

The Veteran's service records are negative for any allegation of 
a sexual assault or evidence of any behavioral changes.  While 
the Veteran is shown to have become pregnant and given birth 
during service, there is no indication that this was the result 
of any claimed inservice rape.  The service treatment records 
reflect her use of birth control pills at times during service, 
venereal disease treatment having been prescribed for both her 
and her "sex partner," having a child after discontinuing the 
use of birth control pills, and getting married during service.  
While she was discharged from the service, this was based upon 
her inability to maintain both her military and motherhood 
obligations concurrently.  Moreover, the first post service 
evidence referencing any history of rape failed to reference an 
inservice rape, but instead recorded the Veteran's post service 
history of having been raped "in both 1989 and 1992."

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  In weighing credibility, VA may consider interest, 
bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In this case, the Veteran's credibility is substantially 
undermined by the inconsistencies noted concerning her alleged 
inservice rape.  Id. at 511.  While the Veteran asserts that the 
onset of psychiatric symptoms is linked to the alleged inservice 
rape, such is simply not supported by the record.

As previously indicated, a grant of entitlement to service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition; credible supporting evidence that the 
claimed in-service stressor occurred; and, a link established by 
medical evidence, between current symptoms and a verified 
in-service stressor.  Although the medical evidence of record 
reflects a current diagnosis of PTSD, the current diagnosis is 
based on multiple post service incidents of rape.  Moreover, to 
the extent one of these diagnoses can be attributed to her 
alleged inservice rape incident, such diagnosis rests on a 
stressor which is not based on credible supporting evidence that 
the claimed inservice stressor occurred and it fails to satisfy 
the criteria noted above for a valid PTSD diagnosis for VA 
purposes.  See 38 C.F.R. § 3.304(f).  The determination regarding 
credibility is within the Board's purview, not that of the 
examiner.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) 
(holding that credibility is determined by the fact finder).  
Moreover, whether lay evidence is competent and sufficient is a 
factual issue to be addressed by the Board.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  

As such, a preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for PTSD.  The 
Veteran's claim must be denied, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


